UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 22, 2013 ISLAND BREEZE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 000-53452 27-1742696 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 211 Benigno Blvd, Ste# 201,Bellmawr, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 931-1505 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8—Other Events ITEM 8.01. Other Events On January 22, 2013, Island Breeze International, Inc. issued a press release announcing plans to open a video game room and internet sweepstakes café for adults in Florida. Section 9—Financial Statements and Exhibits ITEM 9.01. Financial Statements and Exhibits Exhibit No. Description of Exhibit Press Release issued January 22, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the Registranthas duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. ISLAND BREEZE INTERANTIONAL, INC. Date:January 22, 2013 By: /s/Steven G. Weismann Steven G. Weismann, Chief Financial Officer
